03/25/2020
  AO 243(Rev. 09/17)

                         MOTION UNDER 28 U.S.C. § 2255 TO VACATE,SET ASIDE, OR CCDRRSGS-                                     FILED
                                           SENTENCE BY A PERSON IN FEDERAL CUSTODY

  United States District Court                                                                                           APR -8
                                                                     District    Fourth
  Nams (under which you were convicted):                                                                  Dc cketbci2ase_Naj
     JASON SCOT WALKER                                                                                                                            IRT
  Place of Confinement;                                                               Prisoner No.:
        Alleriwood-LOW                                                                    91307-083
  UNITED STATES OF AMERICA                                                            OVant (include name under which convicted)
                                                              V. •              Jason Scot Walker


                                                                MOTION .

     1. (a)Name and location of court which entered the judgment of conviction you are challenging:
                          600 Granby Street
                           Norfolk, VA 23510
                           Walter E. Hoffman United States Court House

          (b)Criminal docket or case number(if you know):                2;17-CR-107

    2. (a)Date ofthejudgment ofconviction (if you know):                        N/A
         (b)Date ofsentencing:                  January 22. 2018

    3.    Length of sentence:              7-years
    4.    Nature of crime (all counts):               ^                         .
                                           ''    (Count one) Criminal Information Charging
    conspiracy to Distribute with Intent to Distribute Cocaine and
    Heroin in violation of 21 U.S.C. 841(A)(1)' and (B)(1)(c), and
    CQunt six 924(C) in furtherance of a drug trafficking crime.




    5. (a) What was your plea? (Check one)
            (1) Not guilty                             (2) Guilty                          (3) Nolo contendere(no contest) □
    6.    (b) If you entered a guilty plea to one count or indictment, and a not guilty plea to another count or indictment,
          what did yoti plead guilty to and what did you plead not gulity to?
           Guilty to Count One and Six (Listed Alcove)
            Not Guilty 2,3,4, and 5                       '




   6. If you went to trial, what kind of trial did you have? (Check one)                          Jurvl . I          Judge only I 1
   7.    Did you testify at a pretrial hearing, trial, or post-trial hearing?            Yes|       |                No| X |

                                                                                                                                   Page 2 of 13
03/25/2020
  AO 243(Rev. 09/17)
      8. Did you appeal from the judgment ofconviction?              Yes Q                 No X
      9. If you did appeal, answer the following:
           (a) Name of court:
           (b) Docket or case number(if you know):
           (c) Result:
           (d) Date of result (if you know):
           (e) Citation to the case (if you know):
          (f) Grounds raised:




          (g) Did you file a petition for certiorari in the United States Supreme Court?     Yes||           No X
                If"Yes," answer the following:
               (1) Docket or case number(if you know):
               (2) Result:


               (3) Date of result(if you know): _
               (4) Citation to the case (if you know):
               (5) Grounds raised:




   10. Other than the direct appeals listed above, have you previously filed any other motions, petitions, or applications,
          concerning this judgment ofconviction in any court?
           Yes          NoLJ

   11. If your answer to Question 10 was "Yes," give the following information:
         (a) (1)Name of court:                       E. Hoffman Uhiked States Court House
              (2) Docket or case number(if you know):                     3
              (3) Date offiling (if you know):       -3/1 9/20



                                                                                                                 Page 3 of 13
03/25/2020
  AO 243(Rev. 09/17)

              (4) Nature of the proceeding:        3582(c) Petition for Modification of
                                                                                          SeTTtreTTce
              (5) Grounds raised:
                       Illegally charged pursuant to 924(c) element charge




              (6) Did you receive a hearing where evidence was given on your motion, petition, or application?
                        Yes I   I     No _X
              (7) Result:       DENIED
              (8) Date of result (if you know):         3/19/2020
         (b) if you filed any second motion, petition, or application, give the same information:
              (1) Name of court:
              (2) Docket of case number (if you know):
              (3) Date offiling (if you know):
              (4) Nature of the proceeding:
              (5) Grounds raised:




              (6) Did you receive a hearing where evidence was given on your motion, petition, or application?
                        Yes I   I     No
             (7) Result:
             (8) Date of result (if you know):
         (c) Did you appeal to a federal appellate court having jurisdiction over the action taken on your motion, petition,
          or application?
             (I) First petition:           Yes □           No   X

              (2) Second-petition:         Yes |    |      No X
          (d) if you did not appeal from the action on any motion, petition, or application, explain briefly why you did not:




                                                                                                                     Page 4 of 13
03/25/2020
  AO 243(Rev. 09/17)


   12.    For this motion, state every ground on which you claim that you are being held in violation of the Constitution,
          laws, or treaties of the United States. Attach additional pages if you have more than four grounds. State the facts
          supporting each ground. Any legal arguments must be submitted in a separate memorandum.

  GROUND ONE: Petitioner now qualifies to have his 924(c)(1) violation
              vacated and released from custody based on new case
         (a) Supporting facts(Do not argue or cite law. Just state the specific facts that support your ilS'iM^:*
               Petitioner 924(c) in furtherance of a drug trafficking crime
               cannot stand in light of new case laws; thus making him
               innocent of this charge or crime committed supposedly.




         (b) Direct Appeal of Ground One:
              (1) If you appealed from the judgment of conviction, did you raise this issue?
                       Yes I    I      No 2^
              (2) If you did not raise this issue in your direct appeal, explain why:



         (c) Post-Conviction Proceedings:
              (]) Did you raise this issue In any post-conviction motion, petition, or application?
                       Yes I X|        Nol     I
              (2) If you answer to Question (c)(1) is "Yes," state:
              Type of motion or petition: 3582(c)
              Name and location ofthe court where the motion or oetition was filed:


               Docket or case number (if you know):      ^43
               Date of the court's decision:       3-19-20
               Result(attach a copy of the court's opinion or order, if available):
                  Nol: determined in the denial order.



              (3) Did you receive a hearing on your motion, petition, or application?
                       Yes IZl         NoQ

                                                                                                                     Page 5 of 13
03/25/2020
  AO 243(Rev. 09/17)

              (4) Did you appeal from the denial of your motion, petition, or application?
                          Yes □           No in
               (5) If your answer to Question (c)(4) is "Yes," did you raise the issue in the appeal?
                          Yes I I         NoH

               (6)     If your answer to Question (c)(4) is "Yes," state;
               Name and location of the court where the appeal was filed:


               Docket or case number (If you know):
               Date of the court's decision:

               Result (attach a copy of the court's opinion or order, if available):




               (7) If your answer to Question (c)(4) or Question (c)(5) is "No," explain why you did not appeal or raise this
               issue:




  GROUNDTWO: Ineffective Assistance of Counsel when failing tao(counsel)
  appropriately explain the 924(c) elgmgn];^,charge,.arid^ylea^allowed
          (a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):
  Defense Counsel failed by not providing proof thai: Petitioner could
  not have plead to a 924(c) element charge while in furtherance
  of a drug crime.




          (b) Direct Appeal of Ground Two:
               (1) If you appealed from the judgment of conviction, did you raise this issue?
                          Yes|    I      No     X




                                                                                                                     Page 6 of 13
03/25/2020
  AO 243(Rev. 09/17)



           • (2) If you did not raise this issue in your direct appeal, explain why:



         (c) Post-Conviction Proceedings:
              (I) Did you raise this issue in any post-conviction motion, petition, or application?
                       Yes I       I   No 2^
              (2) ifyou answer to Question (c)(1) is "Yes," state:
              Type of motion or petition:
              Name and location ofthe court where the motion or petition was filed:


              Docket or case number (if you know):
              Date of the court's decision:

              Result (attach a copy of the court's opinion or order, if available):



              (3) Did you receive a hearing on your motion, petition, or application?
                       Yes I       I   No     X
             (4) Did you appeal from the denial of your motion, petition, or application?
                       Yes I   I       No     X
              (5) If your answer to Question (c)(4) is "Yes," did you raise the issue in the appeal?
                       Yes I   I       NoHn
             (6) if your answer to Question (c)(4) is "Yes," state:
              Name and location of the court where the appeal was filed:


              Docket or case number (if you know):
              Date of the court's decision:

              Result(attach a copy of the court's opinion or order, if available):



             (7) if your answer to Question (c)(4) or Question (c)(5) is "No," explain why you did not appeal or raise this
              issue:




                                                                                                                  Page 7 of 13
03/25/2020
  AO 243(Rev. 09/17)

  GROUND THREE: Failure by Counsel led to a violation of Petitioner's 5th Ameridriient
  sulastantive rights when allowing the Court to adopt an incorrect PSR report.
         (a) Supporting facts(Do not argue or cite law. Just state the specific facts that support your claim.);
  ^e Court adopted a PSR Report on infontiation in the report that: did not have
  "sufficent inficia of reliabili1:y" to support its prolialile accuracy.




         (b) Direct Appeal of Ground Three:
             (1) If you appealed from thejudgment of conviction, did you raise this issue?
                     Yes| I         No X
             (2) if you did not raise this issue in your direct appeal, explain why;



        (c) Post-Conviction Proceedings:
             (1) Did you raise this issue in any post-conviction motion, petition, or application?
                       YesQ           No[71
             (2) If you answer to Question (c)(I) is "Yes," state:
             Type of motion or petition;
             Name and location of the court where the motion or petition was filed;


             Docket or case number (if you know);
             Date of the court's decision;
             Result (attach a copy of the court's opinion or order, if available):



            (3) Did you receive a hearing on your motion, petition, or application?
                       Yes] I        No    X
            (4) Did you appeal from the denial of your motion, petition, or application?
                       Yes Q         No[3
            (5) If your answer to Question (c)(4) is "Yes," did you raise the issue in the appeal?
                       Yes I I       No in

                                                                                                                   Page 8 of 13
03/25/2020
  AO 243(Rev. 09/17)



              (6) If your answer to Question (c)(4) is "Yes," state:
               Name and location of the court where the aoDeai was filed:



               Docket or case number (if you know):
               Date of the court's decision:

               Result (attach a copy of the court's opinion or order, if available):




              (7) If your answer to Question (c)(4) or Question (c)(5) is "No," explain why you did not appeal or raise this
               issue:




  GROUND FOUR: New case laws significantly changes Petitioner guideline range
  and niust: be correct: in line with the riatiurai sentericxrig disparity.
         (a) Supporting facts(Do not argue or cite law. Just state the specific facts that support your claim.):
  Petitioner was illegally (harshly) sentenced aliove the appropriate sentencing
  guideline range j and should have only plead to a 24~nion1:h senl-ence as a niatteir
  of law.




         (b) Direct Appeal of Ground Four:
              (1) if you appealed from the judgment of conviction, did you raise this issue?
                        Yes I   I      No   X

              (2) If you did not raise this issue in your direct appeal, explain why:



          (c) Post-Conviction Proceedings:
              (1) Did you raise this issue in any post-conviction motion, petition, or application?
                        Yes I   I      No   X



              (2) If you answer to Question (c)(1) is "Yes," state:


                                                                                                                    Page 9 of 13
03/25/2020
  AO 243(Rev. 09/17)

               Type of motion or petition:
               Name and location ofthe court where the motion or petition was filed:


               Docket or case number (if you know):
               Date ofthe court's decision:

               Result (attach a copy of the court's opinion or order, if available):



              (3) Did you receive a hearing on your motion, petition, or application?
                       Yes Q           No X
              (4) Did you appeal from the denial of your motion, petition, or application?
                       Yes I    I      No 2L
              (5) If your answer to Question (c)(4) Is "Yes," did you raise the Issue In the appeal?
                       Yes I    I      No
              (6) If your answer to Question (c)(4) is "Yes," state:
              Name and location of the court where the appeal was filed:


              Docket or case number (if you know):
              Date of the court's decision:
              Result(attach a copy of the court's opinion or order, if available):



              (7) If your answer to Question (c)(4) or Question (c)(5) is "No," explain why you did not appeal or raise this
              issue:




   13.   Is there any ground in this motion that you have not previously presented in some federal court? Ifso, which
         ground or grounds have not been presented, and state your reasons for not presenting them:
           Grounds 1,2,3,A because new case laws were not available at the time of
           sentencing.




                                                                                                                  Page lOof 13
03/25/2020
  AO 243(Rev. 09/17)
   14.    Do you have any motion, petition, or appeal now pending (filed and not decided yet) in any court for the
          you are challenging?          Yes| |           No    X

          If"Yes," state the name and location ofthe court, the docket or case number, the type of proceeding, and the
          issues raised.




   15.   Give the name and address, if known, of each attorney who represented you in the following stages ofthe
         judgment you are challenging:
         (a) At the preliminary hearing:


         (b) At the arraignment and plea:


         (c) At the trial:
                             NONE


         (d) At sentencing:


         (e) On appeal:
                                   Pro-Se

         (f) In any post-conviction proceeding:
                                    Pro-Se
         (g) On appeal from any ruling against you in a post-conviction proceeding:




   16.    Were you sentenced on more than one court of an indictment, or on more than one indictment, in the same court
          and at the same time?             Yes □           No     X


   17.    Do you have any future sentence to serve after you complete the sentence for the judgment that you are
          challenging?              Yes □           No [X
          (a) If so, give name and location of court that imposed the other sentence you will serve in the future:



          (b) Give the date the other sentence was imposed:
          (c) Give the length of the other sentence:
          (d) Have you fi led, or do you plan to fi le, any motion, petition, or application that challenges the judgment or
          sentence to be served in the future?           Yes             No □
                                                                                                                      Page 11 of 13
03/25/2020
  AO 243 {Rev. 09/17)


           TIMELINESS OF MOTION:If yourjudgment of conviction became final over one year ago, you must explain
           why the one-year statute of limitations as contained In 28 U.S.C. § 2255 does not bar your motion.*
           Petitioner now challenges his crifiie/charges on new case laws not previously
           available; thus is why he missed the one-year statute of limitations.




      * The Antiterrorism and Effective Death Penalty Act of 1996("AEDPA")as contained in 28 U.S.C. § 2255,
      paragraph 6, provides in part that:
         A one-year period of limitation shall apply to a motion under this section. The limitation period shall run
          from the latest of-
              (1) the date on which the judgment ofconviction became final;
              (2) the date on which the impediment to making a motion created by governmental action in violation of
               the Constitution or laws of the United States is removed, if the movanl was prevented from making such a
               motion by such governmental action;
              (3) the date on which the right asserted was initially recognized by the Supreme Court, if that right has
              been newly recognized by the Supreme Court and made retroactively applicable to cases on collateral
               review; or
              (4) the date on which the facts supporting the claim or claims presented could have been discovered
              through the exercise of due diligence.


                                                                                                                   Page 12 of 13
03/25/2020
  AO 243(Rev. 09/17)




  Therefore, movant asks that the Court erant the followine relief:
      vacation of sentence and supervised release and ii[ifiiedia1:e release frciEi custody(time
   served...)
  or any other relief to which movant may be entitled.




                                                                        Signature of Attorney (if any)




  I declare(or certify, verify, or state) under penalty of perjury that the foregoing is true and correct and that this Motion
  under 28 U.S.C. § 2255 was placed in the prison mailing system on              ^pri/                                           ■
                                                                                  7      (month, date, year)



  Executed (signed)on         IaOY ^                                    (date)




                                                                        Signature of Movant


  if the person signing is not movant, state relationship to movant and explain why movant is not signing this motion.




                                                                                                                      Page 13 of !3
